Exhibit 10.23

AMENDMENT NO. 1 TO INVESTMENT AGREEMENT

THIS AMENDMENT NO. 1 TO INVESTMENT AGREEMENT (this “Amendment”), is entered into
as of March 6, 2019, by and between Cohen & Company, LLC (formerly IFMI, LLC), a
Delaware limited liability company (the “Company”), and JKD Capital Partners I
LTD, a New York corporation (“Investor”).  Capitalized terms used herein but
otherwise not defined shall have the meanings ascribed to such terms in the
Investment Agreement (as defined below).

RECITALS:

WHEREAS, the Company is a majority owned subsidiary of Cohen & Company Inc.
(“Parent”);

WHEREAS, Investor is owned by Jack J. DiMaio, Jr., the Vice Chairman of the
Company’s Board of Directors, and his spouse;

WHEREAS, on October 3, 2016, the Company and Investor entered into an Investment
Agreement (the “Investment Agreement”), pursuant to which, among other things,
 Investor agreed to invest up to $12,000,000 into the Company in exchange for
the Investment Return Quarterly Payments to be made by the Company to Investor
pursuant to the terms and conditions of the Investment Agreement; and

WHEREAS, the Company and Investor have orally agreed (the “Oral Agreements”) to
amend the Investment Agreement and desire to document the Oral Agreements in
writing by entering into this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

1. Amendment to Definition of “Investment Return”.  Section 1(h) of the
Investment Agreement is hereby deleted in its entirety and replaced with the
following language:

“(h)“Investment Return” shall mean, with respect to the calendar quarter being
measured:

(A) during the period commencing on October 1, 2018 and ending on December 31,
2018, an amount equal to 42% of the difference between (i) Revenue in Accordance
with GAAP, less (ii) Team Expenses; and

(B) during the period commencing on January 1, 2019 and ending at the end of the
Term, an amount equal to (x) the difference between (i) Revenue in Accordance
with GAAP, less (ii) Team Expenses, multiplied by (y) a fraction, the numerator
of which is equal to the daily average Investment Balance (excluding any accrued
but unpaid Investment Returns) during such calendar quarter, and the denominator
of which is equal to the daily average total capital limit allocated to the Team
during such calendar quarter.”



--------------------------------------------------------------------------------

 

2. No Other Changes.  Except as expressly amended by this Amendment, all of the
terms and conditions of the Investment Agreement shall continue in full force
and effect and shall be unaffected by this Amendment.

3. Entire Agreement.  This Amendment constitutes the sole and entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral (including the Oral Agreements), with respect
to such subject matter.

4. Amendment. This Amendment may not be amended or modified except by a written
agreement executed by the Company and Investor.

5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.   THIS
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. THE PARTIES FURTHER AGREE
THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN NEW YORK, NEW YORK, AND EXPRESSLY
CONSENT TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL COURTS SITTING IN
NEW YORK, NEW YORK, FOR THE ADJUDICATION OF ANY CIVIL ACTION ASSERTED PURSUANT
TO THIS AMENDMENT.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

6. Headings.  The sections and other headings contained in this Amendment are
for reference purposes only and shall not affect the meaning or interpretation
of this Amendment.

7. Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the Company and Investor and their respective heirs, successors and
permitted assigns.

8. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Amendment.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to Investment
Agreement on the date first written above.

  

INVESTOR:

 

 

 

JKD Capital Partners I LTD

 

 

 

 

 

 

 

By:

/s/ Jack J. DiMaio, Jr.

 

Name:

Jack J. DiMaio, Jr.

 

Title:

Owner

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

COHEN & COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President and Chief Financial officer

 

﻿





--------------------------------------------------------------------------------